Citation Nr: 0908345	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic arthritis of the left ankle.

2.  Entitlement to a disability rating in excess of 20 
percent for post-traumatic arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's post-traumatic arthritis of the left ankle 
is manifested by marked limitation of motion; ankylosis of 
the ankle is not present.

2.  The Veteran's post-traumatic arthritis of the right ankle 
is manifested by marked limitation of motion; ankylosis of 
the ankle is not present.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
not higher, for post-traumatic arthritis of the left ankle 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2008).

2.   The criteria for a rating in excess of 20 percent for 
post-traumatic arthritis of the right ankle have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5270, 5271 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with VCAA notice, by letters 
mailed in June 2004 and January 2008.  They informed the 
Veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on his employment and daily life.  They provided 
appropriate notice with respect to the effective-date element 
of the claims.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disabilities on the Veteran's employment, 
and statements from persons concerning their observations of 
how the disabilities have affected the Veteran.  They also 
informed the Veteran of the assistance that VA would provide 
to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disabilities would not establish 
the Veteran's entitlement to increased ratings.  In any 
event, the Veteran was provided the specific criteria for 
rating the disabilities in the Statement of the Case.  

Although the January 2008 letter was mailed after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
receipt of all pertinent evidence, the RO readjudicated the 
Veteran's claims in October 2007.  No additional evidence was 
submitted or identified by the Veteran or his representative 
as a result of the January 2008 VCAA letter.  Therefore, 
there is no reason to believe that any ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

A 20 percent rating is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  A 30 percent rating is 
warranted for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  A 40 percent rating is assigned for ankylosis of 
the ankle in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected right and left ankle 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran was granted service connection for post-traumatic 
arthritis of both ankles in a July 1993 rating decision.  10 
percent and 20 percent disability ratings were assigned for 
the left and right ankles, respectively.  These disability 
evaluations were maintained in a September 1997 rating 
decision.  

A pre-operative report from Dr. Gerd Beumer explains that the 
Veteran suffers from an ankle condition after a Weber C 
fracture in 1989, with already removed plate osteosynthesis 
and an already destructive post-traumatic arthrosis and a 
considerable functional deficit in the OSG.  An operation 
report indicates that the Veteran underwent an exophytic 
arthrosis-arthroscopy, joint debridement with multivac-
controlled synovecotomy, meniscoid resection, tibia and 
chondro-plastic surgery of the upper right ankle in January 
2004.  

The Veteran was granted a temporary total rating for 
convalescence from January 6, 2004, through March 2004, as a 
result of the foregoing surgery.

The Veteran submitted a claim for an increased rating for 
both ankles in April 2004.  He alleges that his bilateral 
ankle condition has deteriorated, particularly since his 
right ankle surgery in January 2004.

The Veteran was afforded a VA fee-basis examination in July 
2006.  An MRI of the left ankle revealed joint space 
narrowing, a free-lying inner bone apex with pseudo 
arthrosis, ossicles below the malleolus, fissured lateral 
ankle joint recess, and beginning ventral tibia contour 
osteophyte.  An X-ray study of the right ankle showed the 
beginning of a deformed OSG-arthrosis with calcification of 
the syndesmosis, big, multiple ossicle formation under the 
inner bone apex, long bone fragment from the dorsal side in 
the para-Achilles sliding tissue, multiple small ossicles on 
the height of the ventral joint part, and beginning secondary 
arthrosis of the USG.  

Range of motion testing of the right ankle revealed active 
extension to zero degrees, flexion to 30 degrees, pronation 
to 18 degrees, and supination to 18 degrees.  For the left 
ankle, active extension was to 20 degrees, flexion was to 40 
degrees, pronation was to 20 degrees, and supination was to 
35 degrees.  The Veteran was diagnosed with post-traumatic 
OSG athrosis from the right side with a high level of stress 
and functional limitation, and beginning OSG arthrosis on the 
left side.  

The Veteran was afforded another VA fee-basis examination in 
May 2007 for his bilateral ankle condition.  The Veteran 
complained of pain, weakness, stiffness, swelling, warmth of 
the joint, fatigability and lack of endurance in both ankles.  
He claimed that he uses a cane on occasion, particularly in 
the morning, and he uses an electric car at work so he does 
not have to walk.  Range of motion testing for the right 
ankle revealed that the Veteran's dorsiflexion was to minus 2 
degrees, plantar flexion was to 21 degrees, varus angulation 
was to 23 degrees.  The onset of pain was at resting pain to 
the end of the motion for each measurement.  As for the left 
ankle, active motion testing revealed that dorsiflexion was 
to 0 degrees, plantar flexion was to 37 degrees, varus 
angulation was to 37 degrees, and valgus angulation was to 6 
degrees.  The onset of pain was also at the beginning of each 
motion, continuing to the endpoint of the motion.  After 
repetitive motion testing, dorsiflexion of the right ankle 
was to zero degrees, plantar flexion was to 20 degrees, varus 
angulation was to 20 degrees, and valgus angulation was to 
zero degrees.  For the left ankle, dorsiflexion was to 0 
degrees after repetitive motion, with plantar flexion to 36 
degrees, varus angulation to 34 degrees, and valgus 
angulation to 2 degrees.  

The Veteran's walking was symmetrical but slow and very 
limited because of constant, bilateral ankle/foot pain.  
Standing was limited to about 8 to 10 minutes because of 
bilateral, constant pain and additional cramping pain in the 
arches of the feet.  There was chronic internal edema of the 
right ankle.  The examiner also reported lateral ligament 
instability of the left ankle.  The entire right ankle joint 
was painful on palpation and pressure; anterior joint space 
and lateral malleolus area of the left ankle was tender, with 
pain on pressure.  There was no redness, heat, increased 
warmth, or abnormal movement.

An MRI of the right ankle in May 2007 revealed a status post-
fracture Weber-C with related postoperative changes and 
susceptibility artifacts in the operated area.  There were 
marked arthritic changes in the lower part of the right ankle 
joint, especially medially.  There was a distinct ankylosing 
callus bridge between the distal tibia and distal fibula.  An 
impression of status post fracture type Weber C, dorsally 
with ankylosing callus, severe post-traumatic arthritis in 
the lower part of the ankle joint, especially in the area of 
the medial talus with distinct subchondral cysts and active 
inflammatory subchondral osteonecrosis was noted.  Based on 
an MRI of the left ankle, the examiner noted an impression of 
evidence of status post anterior fibulo-talar ligament 
rupture, moderated arthritis of the upper and lower joint 
part of the left ankle, and osteophytes at the plantar fascia 
insertion.

The examiner concluded by diagnosing the Veteran as status 
post operated right ankle fracture with severe post-traumatic 
arthritis associated with dorsal ankylosis, unstable anterior 
syndesmosis, and talus necrosis with edema.  For the left 
ankle, a diagnosis of a ruptured anterior fibulo-talar 
ligament associated with persistent lateral joint instability 
and post-traumatic arthritis was assigned.  

Statements from the Veteran's wife, employer, and the Veteran 
himself indicate that the Veteran experiences daily, 
noticeable pain in his right and left ankles, which affects 
his ability to perform his job and walk or exercise.  

Based on the foregoing evidence, the Board has determined 
that the Veteran is entitled to a 20 percent rating for his 
left ankle disability throughout the period of this claim 
period.  In this regard, the Board notes that although the 
May 2007 examination revealed that the Veteran is able to 
plantar flex his left ankle to 37 degrees, he experiences 
pain throughout the entire range of motion.  Moreover, 
dorsiflexion was to zero degrees, with pain.  Therefore, the 
Board is satisfied that the limitation of motion more nearly 
approximates marked than moderate.  

As set forth above, 20 percent is the maximum rating 
authorized under Diagnostic Code 5271 for limitation of 
motion.  The Veteran clearly retains useful motion of his 
left ankle.  Therefore, a rating in excess of 20 percent is 
not in order under Diagnostic Code 5270.  Similarly, the 
Veteran's right ankle is currently assigned the maximum 
rating authorized under Diagnostic Code 5271.  He clearly 
retains useful motion of his right ankle as well.  Therefore, 
it does not warrant a rating in excess of 20 percent under 
Diagnostic Code 5270.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue 
are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for these disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from either disability would be in excess of those 
contemplated by the assigned rating, to include the increased 
rating granted by the Board.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER


An increased rating of 20 percent for post-traumatic 
arthritis of the left ankle is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for post-traumatic arthritis of the right ankle is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


